               Case 19-12239-CSS          Doc 127      Filed 11/12/19      Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                     Chapter 11
In re:
                                                     Case No. 19-12239 (CSS)
Highland Capital Management, L.P.,

                                                     Hearing Date: November 19, 2019 at 12:00 p.m.
                                                     Objections Due: November 12, 2019 at 4:00 p.m.
                        Debtor.
                                                     Related to Docket Nos. 8, 44 and 52


UNITED STATES TRUSTEE’S OBJECTION TO MOTION OF DEBTOR FOR ENTRY
OF FINAL ORDER AUTHORIZING DEBTOR TO FILE UNDER SEAL PORTIONS OF
   CREDITOR MATRIX CONTAINING EMPLOYEE ADDRESS INFORMATION

         Andrew R. Vara, the Acting United States Trustee for Region 3 (the “U.S. Trustee”),

through his undersigned counsel, files this objection (the “Objection”) to the Motion of Debtor for

Entry of Order Authorizing Debtor to File Under Seal Portions of Creditor Matrix Containing

Employee Address Information (the “Motion”), and in support of his Objection, respectfully states

as follows:

                                  PRELIMINARY STATEMENT

         The bankruptcy process operates, like the rest of the court system, on the bedrock principles

of transparency and disclosure, subject to very limited exceptions. The Motion seeks authority to

redact from the creditor matrix the home address information of the Debtor's employees based on

generalized assertions that the information could be used to perpetrate identity theft, among other

things. The Debtor has not presented any evidence demonstrating that the limited exception under

section 107(c) of the Bankruptcy Code should so broadly apply, and the Motion, as written, should

be denied.
              Case 19-12239-CSS          Doc 127      Filed 11/12/19      Page 2 of 5



                                         JURISDICTION

       1.      Pursuant to (i) 28 U.S.C. § 1334; (ii) applicable order(s) of the United States District

Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a); and (iii) 28 U.S.C. §

157(b)(2)(A), this Court has jurisdiction to hear and determine this Objection.

       2.      Under 28 U.S.C. § 586, the U.S. Trustee is charged with overseeing the

administration of Chapter 11 cases filed in this judicial district. This duty is part of the U.S.

Trustee’s overarching responsibility to enforce the bankruptcy laws as written by Congress and

interpreted by the courts. See Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d

498, 500 (6th Cir. 1990) (describing the U.S. Trustee as a “watchdog”).

       3.      Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on this Objection.

See United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294,

295-96 (3d Cir. 1994) (noting that U.S. Trustee has “public interest standing” under 11 U.S.C. §

307, which goes beyond mere pecuniary interest).



                                         BACKGROUND

       4.      On October 16, 2019, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code.

       5.      On October 29, 2019, an official committee of unsecured creditors (the

“Committee) was appointed by the U.S. Trustee.

       6.      On October 16, 2019, the Debtor filed the Motion, seeking authority to “file a

redacted version of the creditor matrix without publicly disclosing employee address information.”

As justification for the requested relief, the Debtor contends that cause exists to redact the

information “because such information: (a) is private and confidential, (b) could be used to



                                                  2
               Case 19-12239-CSS           Doc 127      Filed 11/12/19      Page 3 of 5



perpetrate identity theft- which has occurred in the past with certain of the Debtor’s employees,

(c) would potentially allow competitors to poach the Debtor’s employees. .. ; and (d) could pose

other risks to employees.” (Motion, ¶ 9). On October 17, 2019, the Court entered an order

authorizing the relief sought in the Motion on an interim basis. (Docket No. 44).

                                            ARGUMENT

        7.      Rule 1007(a)(1) of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy

Rules”) requires that a debtor in a voluntary case “file with the petition a list containing the name

and address of each entity included or to be included on Schedules D, E/F, G and H as prescribed

by the Official Forms.” Rule 1007-2(a) of the Local Rules of Bankruptcy Procedure (the “Local

Rules”) provides that “[i]n all voluntary cases, the debtor shall file with the petition a list

containing the name and complete address of each creditor in such format as directed by the

Clerk’s Office Procedures.” Local Rule 1007-2(a) (emphasis added).

        8.      Notwithstanding the general right of public access to judicial records, 1 codified by

section 107(a) of the Bankruptcy Code, the Court may authorize limited exceptions to a debtor’s

disclosure requirements, such as that imposed by Bankruptcy Rule 1007(a)(1), in order to protect

information that legitimately requires confidential treatment because its disclosure would create

an undue risk of identity theft or other unlawful injury to the individual or the individual’s

property. See 11 U.S.C. § 107(c).

        9.      In seeking to apply any such exception, however, the burden is on the moving

party to show “that the interest in secrecy outweighs the presumption in favor of access.” See In

re Continental Airlines, 150 B.R. 334, 340 (D. Del. 1993).



1
        See generally Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 591 (1978) (“It is clear that the
courts of this country recognize a general right to inspect and copy public records and documents,
including judicial records and documents.”).

                                                   3
              Case 19-12239-CSS          Doc 127     Filed 11/12/19      Page 4 of 5



       10.     Section 107(c) provides in relevant part:

       (1) The bankruptcy court, for cause, may protect an individual, with respect to the
       following types of information to the extent the court finds that disclosure of such
       information would create undue risk of identity theft or other unlawful injury to
       the individual or the individual's property:

               (A) Any means of identification (as defined in section 1028(d) of title 18)
               contained in a paper filed, or to be filed, in a case under this title.

               (B) Other information contained in a paper described in subparagraph (A).

11 U.S.C. § 107(c) (emphasis added).


       11.     Section 1028(d)(7) of title 18 provides that the term ‘means of identification’

means any name or number that may be used, alone or in conjunction with any other

information, to identify a specific individual, including any—


       (A) name, social security number, date of birth, official State or government
       issued driver’s license or identification number, alien registration number,
       government passport number, employer or taxpayer identification number;

       (B) unique biometric data, such as fingerprint, voice print, retina or iris image, or
       other unique physical representation;

       (C) unique electronic identification number, address, or routing code; or

       (D) telecommunication identifying information or access device (as defined in
       section 1029(e)).

       12.     Notably, mailing addresses are not one of the enumerated “means of identification”

defined in section 1028(d)(7) of title 18.

       13.     Moreover, the Debtor has not set forth any particularized facts demonstrating that

disclosure of all employees’ mailing addresses in the creditor matrix would create any undue risk

of identity theft or other unlawful injury. The Debtor should be required to supplement the record

so as to satisfy its burden under section 107(c) and allow the Court and parties in interest to

determine whether redaction is appropriate under the circumstances.

                                                 4
              Case 19-12239-CSS         Doc 127      Filed 11/12/19     Page 5 of 5



       14.     Further, any relief granted should not be so overarching as to prevent the public,

and especially parties in interest, from accessing information in what is an inherently public

process. Any relief should be tailored accordingly. See, e.g., In re PGHC Holdings, Inc., et al.,

Case No. 18-12537-MFW (Bankr. D. Del. Nov. 30, 2018) (“Within three (3) business days of entry

of this Order, the Debtors shall file the Creditor Matrix with the home addresses of current and

former employees to the extent maintained in the ordinary course in the Debtors’ books and

records, provided, however, that the Debtors are authorized to redact the addresses of current and

former employees who are known to the Debtors to be under the age of 18 as of the date of this

Order.”).

       WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the Motion and

grant any such other and further relief that the Court deems just and proper.

                                             Respectfully submitted,


                                             ANDREW R. VARA
                                             ACTING UNITED STATES TRUSTEE
                                             REGION 3

Dated: November 12, 2019                     BY: /s/ Jane M. Leamy
                                                 Jane M. Leamy, Esq. (No. 4113)
                                                 J. Caleb Boggs Federal Building
                                                 844 N. King Street, Room 2207, Lockbox 35
                                                 Wilmington, DE 19801
                                                 (302) 573-6491




                                                 5
